DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Propose amendment to claim 1 (will require cancellation and/or amendment to some of the depending claims):
-A latch mechanism for a motor vehicle comprising:
a latch body;
a claw rotatably mounted in the latch body and operable to selectively retain a hood latch element;
a first pawl pivotally mounted in the latch body and selectively operatively connected to the release gear, the first pawl selectively retaining the claw in a latched configuration;
a second pawl pivotally mounted in the latch body and selectively retaining the claw in a partially unlatched position;
a motor 
a release gear operatively connected to the motor and configured to transmit movement from the motor to the first pawl and the second pawl;
a latch controller operatively connected to the motor; 
an actuator member and a speed sensor operatively connected to the latch controller, the speed sensor detecting a speed of the motor vehicle, wherein the latch controller operates the motor to rotate the claw based on the speed of the motor vehicle;
wherein if the vehicle speed is below a selected speed threshold, a first actuation of the actuator member will cause the motor to rotate the release gear in a first direction to release the first pawl and then in a second opposed direction to release the second pawl, allowing the claw to rotate and release the hood latch element; and 
wherein if the vehicle speed is greater than the selected speed threshold, a second actuation of the actuator member will cause the motor to rotate the release gear in the first direction to release the first pawl and allow the claw to move toward the partially unlatched position and remain in that position, preventing releasing of the hood latch element.-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
to rotate the claw to release a hood latch element.
At the instant, the limitation is indefinite since the claw moves by means of a spring to release the hood latch element. The motor 120 will rotate a gear 108, which moves a lever assembly that will disengage with the claw, allowing the spring to act in the claw and move it. 
Furthermore, the claw will retain the hood only with the aid of a first pawl. Without it, the invention does not perform the claimed feature. Correction is required.

Second, the claims require a latch controller, a speed sensor for detecting the speed of the vehicle and that the latch controller operates the motor to rotate the claw based on the speed of the vehicle.
As mentioned above, the motor does not rotate the claw. Also, as described, the mechanism comprises an actuator member 144 and after an input from the actuator member is received, making the motor to rotate the gear to a primary position. And, depending from the speed detected by the speed sensor, the motor can either further continue with the opening operation or not. Correction is required.
 
Claim 5 requires the following:

    PNG
    media_image1.png
    207
    587
    media_image1.png
    Greyscale

At the instant, the limitation is indefinite since the method fails to provide any structure that will allow the functions claimed. Furthermore, the specification does not provide any support for the method being performed by structure. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat Application Publication No 20120175896 to Martinez.

    PNG
    media_image2.png
    865
    1235
    media_image2.png
    Greyscale

Martinez discloses a latch mechanism that comprises a latch body (12); a claw (16) that retains a hood element (striker); a motor (54) operatively connected to the claw in order to allow releasing of the claw; a latch controller (56) operatively connected to the motor; and a speed sensor (58) operatively connected to the latch controller. The speed sensor detects a speed of the vehicle, and the latch controller operates the motor to allow releasing of the claw based on the speed of the vehicle (fig 5).
The mechanism further comprises a release gear (38) operatively connected to the motor and a 1st pawl (24) operatively connected to the release gear and retaining the claw in a latched position.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,938,252 to Uemura et al (Uemura) in view of US Pat Application Publication No 20120175896 to Martinez.

    PNG
    media_image3.png
    819
    1153
    media_image3.png
    Greyscale

Uemura discloses a latch mechanism that comprises a latch body (2); a claw (5) that retains an element (3); a motor (21) operatively connected to the claw in order to allow 
The mechanism further comprises a release gear (19) operatively connected to the motor; a 1st pawl (9) operatively connected to the release gear and retaining the claw in a latched position (fig 4); a 2nd pawl (14) selectively retaining the claw in a partially unlatched position (fig 2); a coupling lever (20) selectively operatively connecting the 2nd pawl and the release gear; and a hold lever (13) selectively engaging the 1st pawl to shift the claw to an unlatched position. 

However, Uemura fails to disclose that the latch mechanism is in a hood and that the sensors are speed sensors used to detect a speed of the vehicle, and the latch controller operating the motor to allow releasing of the claw based on the speed of the vehicle. Uemura discloses position sensors to detect the position of the device between unlatched and latched positions.

Martinez teaches that it is well known in the art to provide a latch mechanism in a hood or other door or panel of the vehicle. 
Martinez further teaches that the latch mechanism has a speed sensor (58) operatively connected to the latch controller. The speed sensor detects a speed of the vehicle, and the latch controller operates the motor to allow releasing of the claw based on the speed of the vehicle (fig 5).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the latch mechanism described by Uemura with a speed sensor, as taught by Martinez, in order to prevent or allow release of the mechanism based on the speed of the vehicle. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



October 25, 2021